Citation Nr: 1012165	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to February 28, 2004 
for the grant of service connection for the cause of the 
Veteran's death, to include entitlement to Dependency and 
Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to October 
1958 and from August 1961 to May 1967.  The appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

In February 2010, a travel board hearing was held before the 
undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Evidence of record confirms that the Veteran served in the 
Republic of Vietnam.  The Veteran passed away in August 1989 
due to lung cancer.  At the time of his death, the Veteran 
was in receipt of nonservice-connected pension benefits and 
was not service-connected for any disability.  

In September 1989, an Application for Burial Benefits was 
submitted by the funeral home.  Burial benefits were 
subsequently awarded and payment was based on nonservice-
connected death.  
The regulation regarding presumptive service connection for 
diseases associated with exposure to certain herbicide 
agents, 38 C.F.R. § 3.309(e), was amended effective June 9, 
1994 to include respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea).  See 59 Fed. Reg. 29723-74 
(1994).

In February 2005, the appellant submitted an application for 
DIC benefits.  In December 2005, the RO granted service-
connected death benefits (DIC) effective February 28, 2005.  
The appellant disagreed with this decision and in June 2007, 
the RO assigned an effective date of February 28, 2004.  See 
38 C.F.R. § 3.114 (2009).  The appellant subsequently 
perfected this appeal.  

Generally, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2009) ([e]xcept as otherwise provided, 
the effective date of dependency and indemnity compensation 
based on an original claim will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later).  The Board observes that where compensation is 
awarded pursuant to a liberalizing law or a liberalizing VA 
issue, the effective date of such award shall be fixed in 
accordance with facts found, but shall not be earlier than 
the effective date of the act or administrative issue.  38 
C.F.R. § 5110(g); 38 C.F.R. § 3.114(a).

In determining whether an effective date prior to February 
28, 2004 is warranted, the Board must consider whether a 
claim for death benefits was filed prior to that date.  See 
38 C.F.R. § 3.152 (2009).  The appellant testified that 
although she sought assistance at a county Veteran's Service 
Office several times following the Veteran's death, she did 
not complete any VA paperwork until approximately 2004.  

Notwithstanding, the Board notes that pursuant to 
regulation, an application on a form jointly prescribed by 
the Secretary and the Commissioner of Social Security filed 
with the Social Security Administration on or after January 
1, 1957, will be considered a claim for death benefits, and 
to have been received in the Department of Veterans Affairs 
as of the date of receipt in Social Security Administration.  
The receipt of such an application (or copy thereof) by the 
VA will not preclude a request for any necessary evidence.  
38 C.F.R. § 3.153 (2009).  

Information in the claims file suggests that the Veteran, 
appellant, and their children were awarded benefits from the 
Social Security Administration prior to the date of the 
Veteran's death.  In her February 2005 application for 
benefits, the appellant reported that she had applied for 
Social Security benefits on her own behalf and that it was 
based on her own employment.  She did not indicate current 
receipt of such benefits.  At the February 2010 hearing, she 
testified that she applied for Social Security disability 
benefits in 2004.  On review, it is unclear whether the 
appellant ever filed a claim for Social Security benefits 
based on the Veteran's death and if so, when the claim was 
filed with the Social Security Administration.  If such a 
claim had been filed, it could be considered a claim for 
death benefits and possibly establish entitlement to an 
earlier effective date.  See 38 C.F.R. § 3.153.  Thus, 
efforts must be made to obtain this information.  See 
38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appellant to determine whether she filed a 
claim for death benefits with the Social 
Security Administration.  The appellant 
should also be provided an opportunity to 
submit any paperwork showing that she 
applied for or was in receipt of such 
benefits.  

2.  The RO/AMC must contact the Social 
Security Administration and request copies 
of any claim for death benefits (lump sum 
and/or monthly) filed by the appellant 
after the date of the Veteran's death.  All 
records and responses received should be 
associated with the claims file.  If the 
RO/AMC cannot locate such records, they 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to an effective date prior 
to February 28, 2004 for the grant of 
service connection for the cause of the 
Veteran's death, to include entitlement to 
DIC.  All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


